

116 HR 2949 IH: North Korea Policy Oversight Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2949IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Engel (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for oversight of North Korea policy, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Policy Oversight Act of 2019. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.
 (2)DenuclearizationThe term denuclearization refers to the complete, verified, and irreversible dismantlement of North Korea’s nuclear weapons programs and programs related to the delivery mechanisms for nuclear weapons, including ballistic missile programs.
 (3)Government of North KoreaThe term Government of North Korea means the Government of North Korea and its agencies, instrumentalities, and controlled entities. (4)North KoreaThe term North Korea means the Democratic People’s Republic of Korea.
 (5)Nuclear nonproliferation treatyThe term Nuclear Nonproliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483).
 (6)South KoreaThe term South Korea means the Republic of Korea. (7)Vienna convention on diplomatic relationsThe term Vienna Convention on Diplomatic Relations means the Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961.
 3.FindingsCongress makes the following findings: (1)The North Korean nuclear weapons program is the culmination of the Government of North Korea’s illegal efforts over six decades to acquire a nuclear weapons program capable of threatening both the United States and United States critical allies in the Indo-Pacific region.
 (2)North Korea maintains a robust ballistic missile arsenal that includes a diverse array of delivery systems capable of striking targets throughout the Indo-Pacific region, including short- and medium-range missiles that hold regional countries, including some United States allies, at risk, and intercontinental ballistic missiles that are potentially capable of targeting the United States mainland.
 (3)North Korea has flagrantly defied the international community by continuing to illicitly develop its nuclear and ballistic missile programs in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017), and 2397 (2017).
 (4)United States law, including the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9201 et seq.) authorizes sanctions in response to North Korea’s pursuit of nuclear, chemical, and biological weapons, and ballistic missiles, and its human rights abuses. United States law also specifies the conditions under which sanctions may be removed or waived, including that North Korea takes meaningful and verifiable actions toward denuclearization and addresses human rights concerns.
 (5)International economic and diplomatic sanctions applied since the passage of the North Korea Sanctions and Policy Enhancement Act of 2016, including by the United States and the United Nations, when enforced, have intensified pressure on North Korea and degraded North Korea’s ability to advance it’s nuclear and ballistic missile programs.
 (6)The United States has applied sanctions against North Korean individuals and entities, including on Kim Jong Un, for their complicity in human rights abuses against the North Korean people and citizens of other countries, including the United States, South Korea, and Japan.
 (7)For decades, the Government of North Korea has failed to live up to its diplomatic commitments, rejecting good faith efforts by United States and international negotiators, and leveraging talks to extract concessions such as sanctions relief.
 (8)On January 1, 2018, in a New Year’s Day address, Kim Jong Un signaled an interest in undertaking diplomatic engagement, which led to direct bilateral talks between Kim Jong Un and the leaders of the South Korea, China, and the United States.
 (9)On April 22, 2018, Kim Jong Un asserted that North Korea had completed its quest for nuclear weapons, stating that under the proven condition of complete nuclear weapons, we no longer need any nuclear tests, mid-range and intercontinental ballistic rocket tests, and that the nuclear test site in northern area has also completed its mission.
 (10)The Panmunjom Declaration released following the Inter-Korean summit meeting on April 27, 2018, and the joint declaration by President Trump and Kim Jong Un at the June 12, 2018, summit between the United States and North Korea in Singapore reaffirmed that North Korea commits to working toward the complete denuclearization of the Korean Peninsula.
 (11)On June 13, 2018, Secretary of State Pompeo said, President Trump has been incredibly clear about the sequencing of denuclearization and relief from the sanctions. We are going to get complete denuclearization; only then will there be relief from the sanctions..
 (12)The Secretary of State confirmed on July 25, 2018, in testimony before the Senate Foreign Relations Committee, that North Korea does continue to produce fissile material and, according to open source analysis, North Korea has enough fissile material for at least 30 to 60 nuclear weapons.
 (13)The North Korea Sanctions and Policy Enhancement Act of 2016 provides that certain sanctions terminate when North Korea has “made significant progress toward—
 (A)“completely, verifiably, and irreversibly dismantling all of its nuclear, chemical, biological, and radiological weapons programs, including all programs for the development of systems designed in whole or in part for the delivery of such weapons”; and
 (B)accounting for and repatriating the citizens of other countries abducted or unlawfully held captive, releasing political prisoners including those in political prison camps, and accepting and abiding by internationally recognized standards for the distribution and monitoring of humanitarian aid.
 (14)A robust military posture, including regular training and exercises, by the United States, South Korea, and Japan, has contributed to peace and stability in Northeast Asia.
 (15)South Korea has contributed heavily to its own defense and to the defense of the United States military forces in South Korea, including by providing $10 billion of the $10.8 billion toward the Camp Humphreys project to build and relocate United States military forces to a new base in South Korea.
 (16)United States military forces, pursuant to international law, are lawfully deployed on the Korean Peninsula.
 (17)The nuclear and ballistic missile programs of North Korea are clear and consistent violations of international law.
 (18)The long-stated strategic objective of authoritarian states, such as China, Russia, and North Korea, has been the removal of United States military forces from the Korean Peninsula.
 (19)On September 18, 2018, the Pyongyang Declaration between President Moon of South Korea and Chairman Kim Jong Un of North Korea clarified that North Korea’s willingness to denuclearize was conditioned on unspecified United States or international concessions stating, The North expressed its willingness to continue to take additional measures, such as the permanent dismantlement of the nuclear facilities in Yeongbyeon, as the United States takes corresponding measures in accordance with the spirit of the June 12 U.S.–DPRK Joint Statement..
 (20)On December 31, 2018, President Trump signed into law the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), which states that—
 (A)it is the policy of the United States that the objective of negotiations with respect to the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea be the complete, verifiable, and irreversible dismantlement of such programs;
 (B)it is the policy of the United States to continue to impose sanctions with respect to activities of the Government of the Democratic People’s Republic of Korea, persons acting for or on behalf of such government, or other persons in accordance with applicable United States law;
 (C)the Secretary of State shall submit regular reports to the appropriate congressional committees that describe actions taken by the United States to address the threats posed by, and the capabilities of, the Democratic People’s Republic of Korea; and
 (D)the Secretary of State, in consultation with the Secretary of the Treasury, shall submit justifications to the appropriate committees not later than 30 days after terminating any sanction with respect to the activities of the Government of the Democratic People’s Republic of Korea, or a person acting for or on behalf of such government.
 (21)On December 20, 2018, North Korean state media reiterated North Korea’s longstanding nuclear policy, stating if we unilaterally eliminate our security guarantees against a U.S. nuclear preemptive strike, it would not be considered denuclearization, and further defined denuclearization of the Korean peninsula as removing all nuclear threats, not only from North and South Korean territory, but also from the surrounding area aimed at the Korean Peninsula.
 (22)On January 1, 2019, in his New Year’s Day address, Kim Jong Un stated, Given that the North and South committed themselves to advancing along the road of peace and prosperity, we maintain that the joint military exercises with foreign forces, which constitute the source of aggravating the situation on the Korean Peninsula, should no longer be permitted and the introduction of war equipment including strategic assets from outside should be completely suspended..
 (23)On January 1, 2019, in his New Year’s Day address, Kim Jong Un further stated, But if the United States does not keep the promise it made in the eyes of the world, and of the miscalculation of our people’s patience, it attempts to unilaterally enforce something upon us and persists in imposing sanctions and pressure against our Republic, we may be compelled to find a new way for defending the sovereignty of the country and the supreme interests of the state and for achieving peace and stability of the Korean Peninsula..
 (24)On January 29, 2019, Director of National Intelligence Coats testified before the Select Committee on Intelligence of the Senate that we currently assess that North Korea will seek to retain its WMD (weapons of mass destruction) capabilities and is unlikely to completely give up its nuclear weapons and production capability because its leaders ultimately view nuclear weapons as critical to regime survival and that the United States intelligence agencies are observing activity that is inconsistent with full denuclearization.
 (25)On February 28, 2019, a second United States-North Korea summit ended without a joint statement or agreement, and Secretary of State Pompeo has said that I am confident there will be a third summit between President Trump and Chairman Kim Jong Un, adding We came out of Hanoi with a deeper understanding of each other. The positions that the two sides had, the two leaders were able to make progress in that respect. We didn’t get as far as the world is demanding. These are global sanctions that are on North Korea today … We’re determined. I’m convinced the North Koreans are determined as well. Chairman Kim has promised me, he’s promised President Trump, he will denuclearize. Now it’s the mission of my team to make sure that happens..
 (26)On May 5, 2019, North Korea tested three missile systems at ranges of up to 240 kilometers, including a short-range ballistic missile (SRBM), a 300mm multiple rocket launcher (MRL), and a 240mm multiple rocket launcher.
 (27)On May 9, 2019, the Department of Justice announced the filing of a civil forfeiture complaint against a bulk carrier ship registered in North Korea, which according to the complaint, was used to illicitly ship coal from North Korea and to deliver heavy machinery to the DPRK, in violation of longstanding U.S. law and United Nations Security Council resolutions.
			4.Statements of policy
 (a)In generalIt is the policy of the United States— (1)to pursue all credible diplomatic means to achieve the denuclearization of North Korea, including—
 (A)the complete abandonment of all North Korean nuclear weapons, fissile material, and existing nuclear programs; and
 (B)North Korea returning to, and at an early date coming into compliance with, the Nuclear Nonproliferation Treaty and International Atomic Energy Agency (IAEA) safeguards;
 (2)to seek the complete and verifiable dismantlement of all North Korean nuclear weapons-related facilities, including for—
 (A)the production and processing of fissile material; and (B)scientific research related to the production of nuclear weapons;
 (3)to seek appropriate inspections, verification, and compliance measures, including full-scope safeguards, to assure the complete denuclearization of North Korea;
 (4)to seek the complete and verifiable dismantlement of— (A)all North Korean ballistic missiles, of any range; and
 (B)all infrastructure and facilities related to the production, testing, and fielding or deployment of ballistic missiles;
 (5)to seek the complete and verifiable dismantlement of all North Korean programs related to weapons of mass destruction, including chemical and biological weapons and the industrial and scientific facilities to support such programs;
 (6)to affirm that the United States has no intention to undertake any military action against North Korea that is contrary to the United States Constitution and international law;
 (7)until such time as denuclearization is achieved— (A)to deter North Korea from using weapons of mass destruction or leveraging those weapons to coerce United States allies;
 (B)to contain attempts by North Korea to proliferate such weapons and technologies; (C)to sustain United States and multilateral efforts to reduce the risk of conflict on the Korean Peninsula; and
 (D)to continue to exert economic pressure against North Korea in cooperation with the United Nations and the international community;
 (8)should diplomacy and deterrence fail to result in the denuclearization of North Korea, to reserve the right to utilize all available options pursuant to the United States Constitution to protect and defend United States national security interests and meet United States treaty obligations; and
 (9)to uphold the Nuclear Nonproliferation Treaty and not recognize North Korea as a legitimate nuclear weapons state.
 (b)DiplomacyIt is the policy of the United States— (1)to pursue diplomatic engagement with the Government of North Korea for the purposes of—
 (A)advancing meaningful negotiations regarding denuclearization, including the Government of North Korea abandoning and dismantling its missile and nuclear weapons programs, ceasing its proliferation activities, and coming into compliance with international agreements and United Nations Security Council resolutions;
 (B)reducing the risks of military miscalculation; and (C)creating opportunities for the development of confidence-building measures;
 (2)to formulate and carry out policy affecting the Korean Peninsula in close cooperation with United States allies, particularly South Korea;
 (3)to encourage those countries that maintain diplomatic relations with North Korea to take all necessary steps to ensure that North Korean diplomatic missions are not used for any activities inconsistent with the Vienna Convention on Diplomatic Relations, international law governing the operation of diplomatic missions, United States and United Nations sanctions, and accepted norms of behavior for diplomats and diplomatic missions;
 (4)to encourage all countries to fully implement and enforce United Nations sanctions commitments with respect to North Korea, including ending the practice of hosting overseas North Korean workers;
 (5)to increase the effectiveness of United States sanctions by seeking to work through the United Nations and with other like-minded countries to ensure a multilateral approach to sanctions;
 (6)to provide unmistakable assurance to Japan and South Korea that the United States is committed to fulfilling its treaty obligations if they are attacked;
 (7)to provide support for North Korean refugees and asylum seekers in accordance with United States and international law;
 (8)to promote the human rights and dignity of the North Korean people, including through the United Nations and other multilateral institutions; and
 (9)to seek opportunities for humanitarian actions, such as family reunification and the return of human remains of United States servicemembers missing in action and killed in action on the Korean Peninsula.
 (c)Economic pressureIt is the policy of the United States to sustain and calibrate economic pressure on North Korea until North Korea undertakes meaningful and verifiable actions toward denuclearization, including by—
 (1)encouraging all countries to implement and enforce existing United Nations sanctions; (2)leveraging the strength of the United States financial system to deny access by the Government of North Korea and those with whom such government facilitates illicit financial transactions to the United States and global markets, including through the use of secondary sanctions;
 (3)encouraging all countries, in accordance with United Nations Security Council resolutions, to end the practice of hosting North Koreans as guest workers, recognizing that such workers are demonstrated to constitute an illicit source of revenue for the Government of North Korea and its nuclear program;
 (4)working with the international community on interdiction of shipments to and from North Korea, including ship-to-ship transfers, consistent with United Nations Security Council resolutions that have banned nearly every major export from North Korea; and
 (5)enforcing United States laws with respect to sanctioning entities, including Russian and Chinese entities, that knowingly engage with sanctioned entities from North Korea or trade in items prohibited under United Nations Security Council resolutions.
 (d)Proliferation of nuclear and missile technologyIt is the policy of the United States— (1)to prevent the transfer of nuclear weapons, missile technology, or related material to or from North Korea and other states or non-state actors;
 (2)to support the efforts of the international community to detect, interdict, and prevent the transfers of nuclear or missile technology or related items to or from North Korea;
 (3)to prioritize coordination with global partners, including through technical assistance and capacity building, to enhance the ability of the global community to monitor, interdict, and prosecute entities that engage in transfer of nuclear weapons, missile technology, or related material to or from North Korea; and
 (4)to abide by United States obligations under the Nuclear Nonproliferation Treaty— (A)not to assist any country in the development of nuclear weapons; and
 (B)to encourage all countries to abide by their commitments under such Treaty and International Atomic Energy Agency agreements.
 (e)Alliances and military postureIt is the policy of the United States— (1)to reaffirm the importance of the United States-Japan and United States-South Korea alliances for maintaining peace and stability in the Indo-Pacific region and beyond;
 (2)to reaffirm that the United States commitments to South Korea and Japan, as codified under the Mutual Defense Treaty between the United States and the Republic of Korea (1954) and the Mutual Security Treaty between the United States and Japan (1951), are not contingent on the state of the United States’ relations with North Korea or any progress that may be made towards North Korea’s denuclearization;
 (3)to reaffirm United States extended deterrence commitments to Japan and South Korea, including through maintaining forward-deployed United States military forces;
 (4)to reaffirm the importance of the forward-deployed presence of United States military forces in Japan and South Korea that continues to play a critical role in safeguarding the peaceful and stable rules-based international order that benefits all countries;
 (5)to reaffirm close alliance coordination on any adjustment of United States military posture in the region;
 (6)to strengthen United States efforts to confront emerging or asymmetric challenges, including in the cyber and space domains;
 (7)to safeguard maritime security and ensure freedom of navigation, commerce, and overflight in the region;
 (8)to cooperate with allies and partners in the provision of public goods to the region, including humanitarian relief and disaster response; and
 (9)to ensure any action to curtail or remove United States military forces in South Korea shall include regular consultation with Congress regarding the implications of proposed changes on United States readiness to meet our commitments in the region.
 (f)Defense and deterrence measuresIt is the policy of the United States— (1)to keep United States security commitments to United States allies and take necessary actions for United States self-defense and the defense of United States allies, including joint military exercises, the modernization of weapons systems deployed in the Indo-Pacific region, and counter-provocation planning by the United States and Republic of Korea Combined Forces Command, as well as to negotiate full and equitable Special Measures Agreements for alliance burden sharing with South Korea and Japan;
 (2)to develop and deploy antiballistic missile capabilities to defend the United States homeland, United States military forces in the region, and United States allies Japan and South Korea;
 (3)to formulate and carry out military planning and operations impacting the Korean Peninsula in close cooperation with United States allies, particularly South Korea and Japan;
 (4)to deter North Korea in a manner that bolsters the force posture and military strength of United States alliance and partner networks in the region; and
 (5)to maintain, as necessary and appropriate, credible and overwhelming military options to be used in a manner consistent with the United States Constitution against the Government of North Korea, to deter the Government of North Korea from use of nuclear weapons, ballistic missiles, and related technology.
 (g)Human rightsIt is the policy of the United States— (1)to promote human rights for the North Korean people;
 (2)to revisit and explore new opportunities for coordinating efforts to plan for humanitarian needs in North Korea, in accordance with United States and international law and with appropriate measures in place to discourage the diversion of humanitarian assistance to the North Korean military or other unintended recipients;
 (3)to press for access for the Special Rapporteur on the situation of human rights in North Korea and the United Nations High Commissioner for Human Rights;
 (4)to continue to seek cooperation from foreign governments on the resettlement of North Korean refugees overseas;
 (5)to urge China to halt forcible repatriation of North Koreans; (6)to promote democracy, human rights, and a market economy in North Korea; and
 (7)to appoint a Special Envoy on North Korean Human Rights Issues in accordance with section 107 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817).
 (h)Information dissemination effortsIt is the policy of the United States— (1)to increase the availability of information not controlled by the Government of North Korea inside North Korea;
 (2)to continue to prioritize expanding access to information in North Korea by exploring the use of new and emerging technologies, including digital media, and expanding nongovernmental radio broadcasting to North Korea, including news and information, to increase information dissemination in North Korea; and
 (3)to fulfill all requirements under United States law, including the North Korea Sanctions and Policy Enhancement Act of 2016, with regard to providing resources for freedom of information efforts into North Korea, and to regularly consult with Congress regarding such efforts.
				(i)Strategy and briefings required
 (1)In generalThe President shall submit to the national security committees a detailed strategy, which may include a classified annex, for the implementation of policies outlined in subsections (a) through (h), augmented by briefings to the national security committees on a quarterly basis or as requested.
 (2)National security committees definedIn this subsection, the term national security committees means— (A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
 5.Diplomatic strategy reportSection 210(d)(2) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) is amended— (1)in subparagraph (B)—
 (A)in clause (i), by striking and at the end; (B)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (C)by inserting after clause (ii) the following:  (iii)how diplomatic negotiations with the Government of the Democratic People’s Republic of Korea are expected to proceed; and
 (iv)United States efforts to continue to exert economic pressure, in coordination with United States allies, with respect to the Democratic People’s Republic of Korea;; and
 (2)in subparagraph (C)— (A)in clause (iii), by striking and at the end; and
 (B)by inserting after clause (iv) the following:  (v)an assessment of credible diplomatic engagement by the Democratic People’s Republic of Korea; and
 (vi)an assessment of the threat posed by the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea;.
				6.Briefings
			(a)Member briefings
 (1)In generalNot later than 15 legislative days after each visit for the purposes of diplomatic talks between the United States and North Korea at the Secretary of State level or above, including any meeting between the respective heads of state, the Secretary of State or the Secretary’s designee, in coordination with appropriate officials, shall brief the national security committees (as such term is defined in section 4(i)(2)), briefings on the diplomatic talks.
 (2)ClassificationThe briefings required under paragraph (1) shall be held in a classified format. (b)Staff briefings (1)In generalNot later than 30 days after the date of the enactment of this Act, the Assistant Secretary of State for East Asian and Pacific Affairs shall hold quarterly briefings for appropriately cleared staff members of the national security committees (as such term is defined in section 4(i)(2)).
 (2)ClassificationThe briefings required under paragraph (1) shall be held in a classified format. (3)ExceptionParagraph (1) shall not apply when diplomatic talks described in subsection (a)(1) have not taken place within the prior 60-day period and will not take place within the next 30 days.
 7.Sense of congress on congressional hearingsIt is the sense of Congress that regular congressional oversight through hearings is important while diplomatic talks between the United States and North Korea continue, and as such the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate should, as appropriate, hold such hearings, including with participation of official witnesses, and otherwise obtain information in order to fully review the negotiations.
		8.Oversight of agreements with North Korea
			(a)Transmission to congress of nuclear agreements with North Korea and verification assessment with
			 respect to such agreements
 (1)Transmission of agreementsNot later than 5 days after entering into an agreement with North Korea relating to the nuclear and missile program of North Korea, the President shall transmit to the chairmen and ranking members of the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, the Speaker, majority leader, and minority leader of the House of Representatives and the majority and minority leader of the Senate—
 (A)the agreement, including all related materials and annexes; and (B)a verification assessment report prepared by the Secretary of State in accordance with paragraph (2).
					(2)Verification assessment report
 (A)In generalThe Secretary of State shall prepare, with respect to an agreement described in paragraph (1), a report assessing—
 (i)the extent to which the Secretary will be able to verify that North Korea is complying with its obligations and commitments under the agreement, including how North Korea might attempt to conceal its program;
 (ii)whether North Korea has made a complete, transparent, and verifiable declaration of all facilities and infrastructure materially relevant to North Korea’s nuclear and ballistic missile programs;
 (iii)the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to North Korean nuclear and missile programs to ensure North Korea activities are limited to the subset of activities permitted under the agreement; and
 (iv)the capacity and capability of the United States and international organizations, such as the International Atomic Energy Agency, to effectively implement the verification regime required by or related to the agreement, including whether the United States or international organizations will have—
 (I)sufficient access to— (aa)all nuclear facilities that span the entire nuclear fuel cycle;
 (bb)facilities associated with the nuclear weaponization program; (cc)facilities associated with its missile program; and
 (dd)declared and undeclared sites; and (II)the ability to investigate suspicious sites or allegations of covert nuclear-related activities.
 (B)Classified annexThe report required under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex prepared in consultation with the Director of National Intelligence, summarizing relevant classified information.
 (b)Sense of congress on North Korea final agreementIt is the sense of Congress that any binding agreement between the United States and North Korea should be submitted to the United States Congress as a treaty and subject to the advice and consent of the Senate in accordance with article II, section 2, clause 2 of the Constitution of the United States.
			9.Verification and compliance
			(a)Verification and compliance reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with appropriate cabinet-level officials, shall submit to the appropriate congressional committees a report on North Korea’s record of verification and compliance.
 (2)ClassificationThe report required under paragraph (1)— (A)may be submitted in classified form;
 (B)shall contain an unclassified executive summary; and (C)may contain an unclassified annex.
 (b)Semiannual reportNot later than 180 days after entering into an agreement with North Korea, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on North Korea’s nuclear and missile program and the compliance of North Korea with the agreement during the period covered by the report, which shall include—
 (1)a description of any action or failure to act by the Government of North Korea that breached the agreement or is in noncompliance with the terms of the agreement;
 (2)a description of the status and activities of any North Korea nuclear facilities related to the nuclear fuel cycle, including mining and exploration, milling, conversion, enrichment, fuel fabrication, reactors, reprocessing, and storage;
 (3)a description of the status and activities of any North Korea nuclear facilities related to the North Korean nuclear weaponization program, including research and development, education and training, and testing;
 (4)a description of the status and activities of any North Korea missile facilities, including research and development, production, testing, and basing;
 (5)a description of any delay by the Government of North Korea of more than 1 week in providing inspectors access to facilities, people, and documents in North Korea as required by the agreement;
 (6)a description of any covert nuclear activities undertaken by the Government of North Korea, including any covert nuclear weapons-related activities, covert fissile material activities, covert missile activities, or research and development activities; and
 (7)a description of any transfer or diversion by the Government of North Korea of its nuclear materials, components, technology, or equipment to state or non-state actors.
 10.Authority to consolidate reportsAny reports required to be submitted to the appropriate congressional committees under this Act or any amendments made by this Act that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report. The consolidated report shall contain all information required under this Act or any amendment made by this Act with respect to the reports comprising such consolidated report.
		